June 30, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
       DUKE REALTY LIMITED PARTNERSHIP AND HUFFMEISTER
                 DEVELOPMENT, LLC, Appellants

NO. 14-15-00543-CV                           V.

             HARRIS COUNTY APPRAISAL DISTRICT, Appellee
                  ________________________________

     This cause, an appeal from the judgment in favor of appellee, Harris County
Appraisal District, signed April 21, 2015, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

     We order appellants, Duke Realty Limited Partnership and Huffmeister
Development, LLC, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.